United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bayshore, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-589
Issued: September 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2009 appellant, through her attorney, filed a timely appeal from a
November 25, 2009 merit decision of the Office of Workers’ Compensation Programs
terminating her compensation and authorization for medical benefits. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective June 6, 2009 on the grounds that she had no further disability due to her December 14,
2007 employment injury; and (2) whether the Office properly terminated her authorization for
medical benefits.
FACTUAL HISTORY
On December 27, 2007 appellant, then a 45-year-old carrier, filed a claim alleging that on
December 14, 2007 she injured her knees when she slipped and fell on ice delivering mail. She
stopped work on December 17, 2007. The Office accepted the claim for unspecified bilateral
internal derangement of the knees and paid appellant compensation for total disability beginning

January 30, 2008. On July 17, 2008 appellant underwent a right knee arthroscopy with a medial
and lateral meniscectomy and meniscal shaving.
On September 22, 2008 the Office referred appellant to Dr. Sanford R. Wert, a Boardcertified orthopedic surgeon, for a second opinion examination. In an October 10, 2008 progress
report, Dr. Christopher Durant, an attending Board-certified orthopedic surgeon, diagnosed status
post right knee arthroscopic surgery and right knee chondral defects. He opined that appellant
was disabled from employment and referred her for physical therapy.
In a report dated October 16, 2008, Dr. Wert opined that appellant was unable to return to
her regular employment “due to a combination of preexisting degenerative osteoarthritis, prior
right knee injury and the work-related injury on December 14, 2007.” He stated, “I do not feel
that [she] can be expected to resume her regular job duties and perform the tasks of her regular
employment.” In an accompanying work restriction evaluation, Dr. Wert found that appellant
could walk and stand two hours per day. He did not indicate that she was capable of any
employment.
On January 22, 2009 the Office referred appellant to Dr. Bradley White, a Board-certified
orthopedic surgeon, for an impartial medical examination. It noted that a conflict in medical
opinion existed between Dr. Durant and Dr. Wert regarding whether she had any continuing
employment-related disability.
On February 28, 2009 Dr. White reviewed the history of injury and the medical evidence
of record. On physical examination, he found “clinical evidence of early varus deformity
bilaterally” with “significant crepitus palpable throughout range of motion of both knees.”
Dr. White found no evidence of muscle wasting in the knees and full quadriceps strength with no
instability. He diagnosed bilateral knee contusions/sprains causing a temporary aggravation of
preexisting osteoarthritis of the bilateral knees. Dr. White advised, “In terms of causality only
the now resolved temporary aggravation of preexisting bilateral knee arthritis is causally related.
The underlying and preexisting knee arthritis is degenerative in nature and not causally related.”
In an accompanying work restriction evaluation, Dr. White listed permanent work restrictions.
By letter dated March 18, 2009, the Office requested that Dr. White clarify whether the
work restrictions were due to the December 14, 2007 work injury and whether appellant had any
residuals of her accepted condition of a temporary aggravation of preexisting bilateral knee
arthritis. On March 31, 2009 Dr. White responded that her temporary aggravation had resolved
and that her permanent restrictions were not due to her accepted work injury.
On April 23, 2009 the Office notified appellant of its proposed termination of her
compensation and authorization for medical treatment as the medical evidence established that
she had no residuals of her accepted employment injury. On May 6, 2009 appellant challenged
the proposed termination of her compensation and asserted that Dr. White was biased against
her.
In a progress report dated May 11, 2009, Dr. Durant diagnosed multiple chondral defects
of the right knee and left knee arthritis. He opined that appellant remained totally disabled.
By decision dated May 29, 2009, the Office terminated appellant’s compensation and
authorization for medical benefits effective June 6, 2009. It determined that the opinion of
2

Dr. White, the impartial medical examiner, constituted the weight of the evidence and
established that she had no further work-related disability or condition.
On June 8, 2009 appellant, through her attorney, requested a telephone hearing. A
telephone hearing was held on September 8, 2009. By decision dated November 25, 2009, the
hearing representative affirmed the May 29, 2009 termination decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.1 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.2
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3
ANALYSIS
The Office accepted appellant’s claim for bilateral internal derangement of the knees.
Dr. Durant, her attending physician, diagnosed status right knee arthroscopic surgery and right
knee chondral defects. He found that appellant remained disabled from employment. Dr. Wert,
the Office referral physician, opined that she was unable to return to her usual employment due
in part to her December 14, 2007 employment injury. The Office determined that the record
contained a conflict in medical opinion between Dr. Durant and Dr. Wert on the issue of whether
appellant had any continuing employment-related disability. It referred her to Dr. White for
resolution of the conflict and terminated her compensation after finding that his opinion
constituted the weight of the evidence due to his status as the impartial medical examiner. The
Board finds, however, that the record did not contain a conflict in medical opinion at the time of
the Office’s referral of appellant to Dr. White for an impartial medical examination. Both
Dr. Durant and Dr. Wert found that appellant was unable to work due at least in part to her
accepted employment injury. As the record did not contain an opinion from an Office referral
physician that her disability due to her employment-related bilateral internal derangement of the
knees had ceased, there was no conflict in medical opinion at the time the Office referred her to
Dr. White.4 Consequently, the Board finds that Dr. White is an Office referral physician rather
than an impartial medical examiner.
On February 28, 2009 Dr. White listed findings of crepitus with range of motion of the
knees and an early varus deformity bilaterally. He diagnosed bilateral knee contusions and
sprains resulting in a temporary aggravation of preexisting osteoarthritis. Dr. White asserted that
appellant’s temporary aggravation had resolved and that her condition was due to preexisting
knee arthritis. He found that she was unable to return to her regular employment due to her
1

T.F., 58 ECAB 128 (2006); George A. Rodriguez, 57 ECAB 224 (2005).

2

Gloria J. Godfrey, 52 ECAB 486 (2001).

3

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

A conflict in medical opinion exists when there are opposing reports of virtually equal weight and rationale
between a physician making the examination for the United States and a physician of the employee. See 5 U.S.C.
§ 8123; Darlene R. Kennedy, 57 ECAB 414 (2006).

3

preexisting condition. In response to a request from the Office for clarification, Dr. White
advised that appellant’s temporary aggravation of preexisting bilateral arthritis of the knees had
resolved and that she had no restrictions due to her work injury.
The Board finds that the record contains an unresolved conflict in medical opinion
between Dr. White and Dr. Durant regarding whether appellant has any further disability and
need for medical treatment resulting from her accepted employment injury of an unspecified
bilateral internal derangement of the knees. Accordingly, the Office did not meet its burden of
proof to terminate her compensation benefits.5
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation and
authorization for medical treatment effective June 6, 2009 on the grounds that she had no further
disability due to her December 14, 2007 employment injury
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 25, 2009 is reversed.
Issued: September 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

See Joseph Roman, 55 ECAB 223 (2004).

4

